EXhibit 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Audited Consolidated Financial Statements For the years ended January 31, 2011, 2010 and 2009 (in Canadian Dollars) Index Page Management’s Responsibility for Financial Reporting 2 Independent Auditors’ Report 3 Consolidated Financial Statements 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations and Comprehensive Loss 5 Consolidated Statements of Shareholders’ Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The consolidated financial statements of Coral Gold Resources Ltd. are the responsibility of the Company’s management. The consolidated financial statements are prepared in accordance with Canadian generally accepted accounting principles and reflect management’s best estimates and judgment based on information currently available. Management has developed and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual consolidated financial statements prior to their submission to the Board of Directors for approval. The consolidated financial statements as at January 31, 2011 and 2010 and for the years ended January31, 2011, 2010 and 2009 have been audited by Smythe Ratcliffe LLP, Chartered Accountants, and their report outlines the scope of their examination and gives their opinion on the consolidated financial statements. “David Wolfin” “Lisa Sharp” David Wolfin Lisa Sharp CEO CFO Vancouver, Canada May 30, 2011 2 INDEPENDENT AUDITORS’ REPORT TO THE SHAREHOLDERS OF CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) We have audited the accompanying consolidated financial statements of Coral Gold Resources Ltd. (an exploration stage company), which comprise the consolidated balance sheets as at January 31, 2011 and 2010, and the consolidated statements of operations, shareholders’ equity and cash flows for the years ended January31, 2011, 2010 and 2009, and a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Coral Gold Resources Ltd. as at January 31, 2011 and 2010, and the results of its operations and its cash flows for the years ended January31, 2011, 2010 and 2009 in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note1 of the consolidated financial statements, which indicates that the Company incurred deficit accumulated during the exploration stage of $32,481,501 as at January 31, 2011. This condition, along with other matters set forth in Note 1, indicate the existence of a material uncertainty that casts significant doubt about the Company’s ability to continue as a going concern. Chartered Accountants Vancouver, British Columbia May 30, 2011 3 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Balance Sheets As at January 31 (In Canadian Dollars) ASSETS Current Cash $ $ Advances receivable from related party (Note 9) Other amounts receivable Prepaid expenses Investment securities (Note 4) Reclamation deposits (Note 7) Property and equipment (Note 5) Mineral properties (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Advances payable to related parties (Note 9) Asset retirement obligation (Note 10) Future income tax liability (Note 13) Non-controlling interest Shareholders' equity Share capital (Note 8) Contributed surplus Accumulated other comprehensive income Deficit accumulated during the exploration stage ) ) $ $ Subsequent Events (Note 15) Approved on behalf of the board: “Louis Wolfin” Director “Gary Robertson” Director Louis Wolfin Gary Robertson The accompanying notes are an integral part of these consolidated financial statements 4 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Consolidated Statements of Operations and Comprehensive Loss Years ended January 31
